DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Abraham Rosner on August 18, 2021.
The application has been amended as follows: 
In claim 1, line 12 delete “
    PNG
    media_image1.png
    173
    348
    media_image1.png
    Greyscale
” and insert - - 
    PNG
    media_image2.png
    172
    371
    media_image2.png
    Greyscale
- - in its place.
In claim 1, line 15, delete “a is an integer of 1 to 3” and insert - - a is 1 - - in its place.
In claim 1, line 16, delete “b is an integer of 1 to 3” and insert - - b is 1 - - in its place.
21 is 0 or 2” and insert - - n21 is 0, 2, or 4 - - in its place.
In claim 1, line 20, delete “n22 is 0”.

The following is an examiner’s statement of reasons for allowance: 
Onozaki et al. (US 2014/0322616) teach a non-aqueous electrolyte solution comprising a lithium salt and a liquid composition, wherein the liquid composition includes a fluorinated ether (par.0023).
Onozaki et al. (CN 104737356, with citations from the English equivalent US 2015/0171476) teach a non-aqueous electrolyte solution comprising a lithium salt of formula:

    PNG
    media_image3.png
    138
    223
    media_image3.png
    Greyscale
, wherein M is B or P and m may be 0 (section (1) in par.0009). The non-aqueous electrolyte solution further comprises a fluorinated ether (section (6) in par.0009).
Yamazaki et al. (CN 106133987, with citations from the English equivalent US 2017/0025708) teach an electrolyte solution comprising a borate salt (par.0012-0022). The electrolyte solution may comprise a fluorinated ether (par.0229-0240).
However, the references above do not teach an electrolyte comprising a difluorinated ether of formula (1), as required in claim 1 of the instant application.

- a compound selected from compounds of formulas (a-1)-(a-6), and
-a compound selected from compounds of formulas (f-1)-(f-4).
The batteries wherein the electrolyte solutions comprise the claimed combination of compounds show unexpected superior results when compared with batteries wherein the electrolyte solutions comprise only one of the compounds above.
Therefore, claims 1-8 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810.  The examiner can normally be reached on Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	




/ANCA EOFF/Primary Examiner, Art Unit 1722